NO. 07-07-0324-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                 SEPTEMBER 28, 2007
                           ______________________________

                         KANDY LYNN ANTRIKIN, APPELLANT

                                              V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 16518-C; HONORABLE ANA ESTEVEZ, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant, Kandy Lynn Antrikin, appeals from an adjudication of her guilt for the

offense of possession and transport of certain chemicals with intent to manufacture a

controlled substance. No certification of defendant’s right to appeal has been executed by

the trial court regarding the adjudication.1 By letter dated July 25, 2007, this court notified

       1
         A certification of defendant’s right of appeal indicating that appellant had no right
to appeal and had waived the same is included in the clerk’s record. However, by the date
upon which this certification was signed, it could only apply to the order placing appellant
on deferred adjudication probation and not to the adjudication proceeding. See TEX . R.
APP. P. 25.2 cmt. (Trial court shall certify defendant’s right of appeal in every case in which
judgment or other appealable order is entered).
appellant, her appellate counsel, and the trial court that no certification of defendant’s right

of appeal had been filed. Further, this letter indicated that if certification was not filed

within 30 days of the letter, this court may dismiss the appeal.


       Texas Rule of Appellate Procedure 25.2(d) requires dismissal of an appeal from a

criminal conviction in the absence of a certification showing the defendant’s right of appeal.

As this court has not received such a certification, we dismiss the appeal.




                                                   Mackey K. Hancock
                                                        Justice




Do not publish.




                                               2